 

Exhibit 10.1

 

July 30, 2013

 

Numbeer, Inc.

Good Earth Energy Conservation, Inc.

7660 Pebble Drive

Fort Worth, Texas 76118

Attn: James Emmons, President

 

Re:Advisory Services

 

Dear Mr. Emmons:

 

This letter confirms the engagement of a FINRA member firm (“FIRM”), as a
non-exclusive financial advisor to Numbeer, Inc. and its subsidiaries, Good
Earth Energy Conservation, Inc. and affiliates (together, referred to as the
“Company”) for a period of 12 months commencing on the date of acceptance of
this Agreement. In this regard, the parties agree to the following terms and
conditions:

 

Engagement. The Company hereby engages and retains FIRM as a non-exclusive
financial advisor for and on behalf of the Company to perform the Services as
defined in Section 2. FIRM hereby accepts this engagement on the terms and
conditions set forth in this Agreement.

 

Services. In connection with its engagement pursuant to this Agreement, FIRM
agrees to perform the following services for the Company:

 

As requested from time to time by the Company, FIRM shall provide financial
advisory services to the Company pertaining to the Company’s business affairs.
Without limiting the foregoing, FIRM will assist the Company in developing,
studying and evaluating a financing plan, strategic and financial alternatives,
and merger and acquisition proposals and will assist in negotiations and
discussions pertaining thereto. Additionally, FIRM will assist the Company in
preparing an offering document or presentation materials describing the Company,
its operations, its historical performance and future prospects.

 

FIRM agrees to use its best efforts to make itself available to the Company’s
officers, at such mutually agreed upon place and time during normal business
hours for reasonable periods of time for the purpose of advising and assisting
the Company in preparing reports, summaries, corporate and/or transaction
profiles, due diligence packages and/or other material and documentation as
shall be necessary, in the opinion of FIRM. Such availability will be subject to
reasonable advance notice and mutually convenient scheduling. In addition, FIRM
shall make its Investment Banking personnel available for telephone conferences
with the Company’s principal financial sales and/or operating officers during
normal business hours upon reasonable advance notice and mutually agreed upon
dates and times to assist with, and evaluate proposals.

 



 

 

 

FIRM will use its best efforts to coordinate the introduction of the Company to
one or more individuals, firms or other entities (the “Candidates”) that may
have an interest in pursuing some form of Business Combination with the Company
and in analyzing, structuring, negotiating and effecting such a Business
Combination. As used in this letter, the term “Business Combination” means (i)
any merger, consolidation, reorganization or other business combination pursuant
to which any portion of the business of the Company is combined with that of
another entity, including without limitation any joint venture, licensing
agreement, or product sale or marketing distribution agreement or (ii) the
acquisition, directly or indirectly, of beneficial ownership of more than 50% of
any class of capital stock of the Company or substantially all of the assets of
the Company. Nothing contained herein shall be deemed or construed as an
agreement by FIRM to issue any “fairness opinion” with respect to a Business
Combination. In the event that the Company desires FIRM to issue a fairness
opinion, the parties shall negotiate the terms of a separate agreement with
respect thereto.

 

Compensation.

 

As compensation for the services rendered by FIRM to the Company pursuant to
this Agreement and in addition to the expense allowance set forth in Section 4
(“Expenses”) below, the Company shall issue to FIRM 158,933 restricted shares of
common stock of the Company (the “Shares”) as set forth below: 39,737 Shares
delivered within five days of the filed corporate amendments with the applicable
Secretary of State of incorporation as stated in the Form 8-K/A and Company’s
Information Statement to be filed and distributed by August 15, 2013, that
immediately vest and 13,244 Shares delivered on the first day of every month
starting the 4th month from the date of execution of this Agreement until the
12th month from the date of execution of this Agreement, which shall vest upon
issuance. The Shares will be adjusted to give effect to the anticipated forward
split on par with all of current shareholders.

 

The Shares shall be issued in the name of FIRM and certain affiliates/employees
of FIRM by delivery by FIRM of instructions to the Company providing for the
names of designees who are employees and/or affiliates of FIRM. The Company
shall deliver to FIRM and the Company’s transfer agent, legal opinion letters
for FIRM and for each designee, at the time that the shares are eligible to be
sold pursuant to SEC Rule 144, upon FIRM’s request. It is understood that the
total value of FIRM’s compensation pursuant to the services rendered under this
Agreement will not be recognized and can’t be valued until after FIRM and its
designees receive the proceeds from the sale of all of the Shares.

 

Expenses. In addition to the compensation in Section 4, “Compensation” above,
The Company agrees to reimburse FIRM, upon request made from time to time, for
its reasonable out-of-pocket expenses incurred by FIRM in connection with its
activities under this Agreement; provided, however, FIRM shall not incur any
expense in excess of $500 without the prior written consent of the Company.
These expenses include but are not limited to long distance phone charges,
airfare, hotel lodging and meals, transportation, outside consultants, printing,
and overnight express mail incurred by FIRM in fulfilling its duties under this
Agreement.

 



-2-

 

 

Confidentiality and Non-Disclosure.

 

The Company is prepared to make available to FIRM upon FIRM’s request, certain
information concerning the business, financial condition, operations, assets and
liabilities of the Company in connection with the performance of its duties
hereunder. As a condition to such information being furnished to FIRM and its
employees or agents, FIRM agrees to treat any information concerning the Company
(whether prepared by the Company, its advisors, investors or otherwise and
irrespective of the form of communication) which is furnished to FIRM or to its
employees or agents now or in the future by or on behalf of the Company (herein
collectively referred to as the “Evaluation Material”) in accordance with the
provisions of this Agreement, and to take or abstain from taking certain other
actions hereinafter set forth. The term “Evaluation Material” also shall be
deemed to include all notes, analyses, compilations, studies, interpretations or
other documents prepared by FIRM, its employees or agents which contain, reflect
or are based upon, in whole or in part, the information furnished to FIRM, its
employees or agents pursuant hereto. The term “Evaluation Material” does not
include information which (i) is or becomes generally available to the public
other than as a result of a disclosure by FIRM, its employees or agents, or (ii)
becomes available to FIRM on a non-confidential basis from a source other than
the Company (including without limitation any of the Company’s directors,
officers, employees or agents), or any of its attorneys, accountants, investors,
consultants, bankers and financial advisors (collectively, the
“Representatives”), provided that such source is not bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to the Company or any other party with respect to such
information.

 

FIRM hereby agrees that FIRM, its employees and agents shall use the Evaluation
Material solely for the purposes contemplated by this Agreement, that the
Evaluation Material will be kept confidential and that FIRM, its employees and
agents will not disclose any of the Evaluation Material in any manner
whatsoever; provided, however, that FIRM may make any disclosure of such
information to which the Company give its prior written consent.

 

However, the Company will not provide FIRM or any FIRM affiliate with any
material non-public information without prior written notice in which FIRM will
only accept receipt of such material non-public information after the signing of
a separate non-disclosure agreement between the Company and FIRM.

 



-3-

 

 

Indemnification. The Company agrees to indemnify FIRM and its affiliates and
their respective directors, officers, employees, agents and controlling persons
(each such person being an “Indemnified Party”) from and against any and all
losses, claims, damages and liabilities, joint or several, related to or arising
out of any Business Combination, or the engagement of FIRM pursuant to, and the
performance by FIRM of the services contemplated by, this Agreement and will
reimburse any Indemnified party for all expenses (including fees and costs of
counsel) as they are incurred in connection with the investigation of,
preparation for or defense of any pending or threatened claim or any action or
proceeding arising therefrom, whether or not such Indemnified Party is a party
and whether or not such claim, action or proceeding is initiated or brought by
or on behalf of the Company. If the indemnification of an Indemnified Party
provided for in this Agreement is for any reason held unenforceable, the Company
agrees to contribute to the losses, claims, damages and liabilities for which
such indemnification is held unenforceable is such proportion as is appropriate
to reflect the relative benefits to the Company, on the one hand, and FIRM, on
the other hand; provided, however, that in no event shall the Indemnified
Parties be required to contribute an aggregate amount in excess of the aggregate
fees actually paid to FIRM under this Agreement. The Company agrees that it will
not settle, compromise or consent to the entry of any judgment in any pending or
threatened claim, action or proceeding in respect of which indemnification could
be sought under the indemnification provision of this Agreement (whether or not
FIRM or any other Indemnified Party is an actual or potential party to such
claim, action or proceeding), unless such settlement, compromise or consent
includes an unconditional release of each Indemnified Party from all liability
arising out of such claim, action or proceeding.

 

Independent Contractor. The Company acknowledges that FIRM has been retained to
act solely as a financial advisor to the Company. In such capacity, FIRM shall
act as an independent contractor, and any duties of FIRM arising out of its
engagement pursuant to this Agreement shall be owed solely to the Company. FIRM
shall be responsible for the payment of all federal, state and local taxes which
may be payable in connection with the receipt of compensation hereunder.

 

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York. Each of FIRM and the Company (a) agrees
that any legal suit, action or proceeding arising out of or relating to this
Agreement shall be instituted exclusively in New York State Supreme Court,
County of New York, or in the United States District Court for the Southern
District of New York, (b) waives any objection which the Company may have now or
hereafter to the venue of any such suit, action or proceeding, and (c)
irrevocably consents to the jurisdiction of the foregoing named courts in any
such suit, action or procedure. Each of the Company and FIRM further agrees to
accept and acknowledge service of any and all process which may be served in any
suit, action or proceeding in the foregoing courts, and agrees that service of
process upon the Company or FIRM mailed by certified mail to the address of the
recipient otherwise appearing in this Agreement shall be deemed in every respect
effective service of process upon the Company in any such suit, action or
proceeding. In the event of litigation between the parties arising hereunder,
the prevailing party shall be entitled to costs and reasonable attorney’s fees.

 



-4-

 

 

Term and Termination. This Agreement shall remain in effect until terminated.
Either the Company or FIRM may terminate FIRM’s engagement and responsibilities
hereunder after 90 days from the acceptance of this Agreement, with a 30-day
advance written notice at any time. However, no termination of this Agreement
shall in any way effect the right of FIRM to receive the vested Shares for the
services rendered hereunder, especially the fees detailed in Section 3 of this
Agreement. In addition, Section 6, “Indemnification,” Section 7, “Independent
Contractor,” and Section 8, “Governing Law” shall survive any termination of
this Agreement.

 

Entire Agreement. This Agreement contains the entire Agreement and understanding
between the parties with respect to its subject matter and supersedes all prior
discussion, agreements and understandings between them with respect thereto.
This Agreement may not be modified except in a writing signed by the parties.

 

Assignment. Neither this Agreement nor the rights of either party hereunder
shall be assigned by either party without the prior written consent of the other
party.

 

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

Press Releases/Public Announcements. Neither party shall issue any press release
or public announcement of this Agreement or the terms hereof without the prior
consent of the other party; provided, however, the Company may make filings
under applicable federal and state securities laws as required under applicable
law but shall provide FIRM with a reasonable opportunity to review and comments
upon any proposed filing.

 



      Sincerely,                                   /s/         By:          
Name:           Title:                             Agreed and Accepted:        
            Date: July 30, 2013                     Numbeer, Inc.         Good
Earth Energy Conservation, Inc.                                 By: /s/ James R.
Emmons           Mr. James R. Emmons, President                    

 



-5-

 

 